DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 17 June 2021.
Claims 1-6 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanari et al (US 20060254271), hereafter referred to as Imanari.
For sake of clarity, see Examiner Annotated Figure 5 of Imanari below.

    PNG
    media_image1.png
    469
    599
    media_image1.png
    Greyscale

Figure 1: Examiner Annotated Figure 5 of Imanari
Regarding Claim 1, Imanari discloses the following:
A bladed wheel for masking a moving wheel (3) of a turbojet engine, comprising vanes (4 having curved surface 2, hereafter referred to as solely the number 2; as seen in FIG. 4-5), each vane (2) including a lower surface wall and an upper surface wall joined at a leading edge (3) and at a trailing edge (4) and extending along a span axis from a root to a tip (as seen in FIG. 5 above), and wherein:
the lower surface wall (Pi) includes an upstream portion (6i) extending from the leading edge (3) to a convex zone (CVi) of this lower surface wall (Pi), a central portion (7i) extending from the convex zone (CVi) to a concave zone (CCi) of this lower surface wall (Pi), and a downstream portion (8i) extending from the concave zone (CCi) to the trailing edge (4) (The shape of the vane is nearly identical to the instant application, performs the exact same function, and if the FIG. 5 were rotated 180 degrees the vane reads on the claims as written since the terms “upper” and “lower” would be reversed. As can be seen in Examiner Annotated FIG. 5 the terms "upper” and “lower" are merely relative terms and thus have been reversed to label the features as if the figure were rotated 180 degrees.);
the upper surface wall (Pe) includes an upstream portion (6e) extending from the leading edge (3) to a concave zone (CCe) of this upper surface wall (Pe), a central portion (7e) extending from the concave zone (CCe) to a convex zone (CVe) of this upper surface wall (Pe), and a downstream portion (8e) extending from the convex zone (CVe) to the trailing edge (4) (The shape of the vane is nearly identical to the instant application, performs the exact same function, and if the FIG. 5 were rotated 180 degrees the vane reads on the claims as written since the terms “upper” and “lower” would be reversed. As can be seen in Examiner Annotated FIG. 5 the terms "upper” and “lower" are merely relative terms and thus have been reversed to label the features as if the figure were rotated 180 degrees.);
these concave zones (CCi, CCe) and these convex zones (CVe, CVi) each extend over most of the height of the vane (2) along its span axis (EV) (see [0044]);
the concave zone (CCi) of the lower surface wall (Pi) faces the convex zone (CVe) of the upper surface wall (Pe), and the concave zone (CCe) of the upper surface wall (Pe) faces the convex zone (CVi) of the lower surface wall (Pi) (see Examiner Annotated FIG. 5).
Regarding Claim 2, Imanari discloses the following:
The bladed wheel according to claim 1, 
wherein each vane (2) is a variable setting vane (portion 6 of the vane is variable, see FIG. 5).
Regarding Claim 3, Imanari discloses the following: 
The bladed wheel according to claim 1, 
wherein each vane (2) includes a downstream portion (6) extending from the trailing edge (4) to the convex and concave zones (CVe, CCi) of its upper surface wall (Pe) and lower surface wall (Pi) respectively, and wherein each downstream portion (6) is a variable setting flap pivotably mounted between the convex and concave zones (CVe, CCi) of its upper surface wall (Pe) and lower surface wall (Pi) respectively (see Examiner Annotated FIG. 5).
Regarding Claim 4, Imanari discloses the following: 
The bladed wheel according to claim 1, 
wherein the vanes (4 having curved surface 2, as seen in FIG. 4-5)) are covered with a coating absorbing electromagnetic radiations (see [0032-33, 44]).
Regarding Claim 5, Imanari discloses the following: 
A turbojet engine (FIG. 4) comprising a low pressure compressor including a moving wheel (3) upstream of which an inlet steering wheel (made of variable vanes 6) is arranged, upstream of which a masking bladed wheel (made of vanes 2) according to claim 1 (as shown above) is mounted (see FIG. 4).
Regarding Claim 6, Imanari discloses the following:
A turbojet engine (FIG. 4) comprising a low pressure compressor including a moving wheel (3) upstream of which a masking bladed wheel (made of vanes 2) according to claim 1 (as shown above) is arranged. 
Prior Art
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar radar absorption arrangements see Page 1. Figure 5 of US 3829237 and Figure 4 of US 7195456 both disclose vanes shaped nearly identically to the instant application. US 7195456 specifically discloses the shape of the vanes is to help make the engine and its host aircraft less conspicuous to radar and infrared detection equipment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745